Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below cited claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9-12, 16, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang, Yaxin  et al. (US 20030213560 A1). Wang teaches a plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) configured to deposit a plurality of film layers ([0010]) on a substrate without exposing the substrate to a vacuum break between film deposition phases, the apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) comprising: a process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) configured for deposition of a first and second films ([0010]) on the substrate, the first and second films ([0010]) having qualitatively different chemical compositions, wherein the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) comprises a substrate support (1028; Figure 13; [0059]) for holding the substrate during the film depositions ([0010]), and a gas inlet (1322, 1312; Figure 13; 3008,3040; Figure 14-not shown by Applicants) for introduction of a first reactant mixture ([0077]- “The term “gas” as used herein is intended to mean a single gas or a gas mixture.”; [0096]) gas used in the deposition of the first film, and of a second reactant mixture ([0077]- “The term “gas” as used herein is intended to mean a single gas or a gas mixture.”; [0096]) gas used in the deposition of the second film; a plasma source (910; Figure 9,10,12-14,16; see common 106,806/808-not shown by Applicants) configured to supply a plasma to the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808); a process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feed (1622/1624/1616; Figure 16-not shown by Applicants) fluidically coupled (at 1322; Figure 13) to the gas inlet (1322, 1312; Figure 13; 3008,3040; Figure 14-not shown by Applicants) of the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808), wherein the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feed (1622/1624/1616; Figure 16-not shown by Applicants) is configured to supply, via a shared delivery path (3012,3018; Figure 14-not shown by Applicants), an inert gas (“carrier gases”; [0079]), a first reactant mixture ([0077]- “The term “gas” as used herein is intended to mean a single gas or a gas mixture.”; [0096]) gas, and a second reactant mixture ([0077]- “The term “gas” as used herein is intended to mean a single gas or a gas mixture.”; [0096]) gas to the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808), wherein the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feed (1622/1624/1616; Figure 16-not shown by Applicants) is further fluidically coupled (at 1322; Figure 13) to an inert gas (“carrier gases”; [0079]) delivery line (1616; Figure 16), a first reactant mixture gas delivery line (1606; Figure 14,1622; Figure 16) and a second reactant mixture gas delivery line (1610; Figure 14,1624; Figure 16), such that the first reactant gas mixture ([0077]- “The term “gas” as used herein is intended to mean a single gas or a gas mixture.”; [0096]) and the second reactant gas mixture ([0077]- “The term “gas” as used herein is intended to mean a single gas or a gas mixture.”; [0096]) can be introduced sequentially into the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feed (1622/1624/1616; Figure 16-not shown by Applicants); and a controller (1640; Figure 16; [0096]-not shown by Applicants) comprising program instructions (“recipe”; [0080]) for causing deposition of the first and the second films ([0010]) on the substrate, the first and second films ([0010]) having qualitatively different chemical compositions, such that there is no vacuum break between the film deposition phases, wherein the program instructions (“recipe”; [0080]) comprise program instructions (“recipe”; [0080]) for supplying via the shared delivery path (3012,3018; Figure 14-not shown by Applicants), the inert gas (“carrier gases”; [0079]), the first reactant mixture ([0077]- “The term “gas” as used herein is intended to mean a single gas or a gas mixture.”; [0096]), and the second reactant mixture ([0077]- “The term “gas” as used herein is intended to mean a single gas or a gas mixture.”; [0096]) gas to the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808), as claimed by claim 9. The above and below italisized claim requirements are considered claim requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Wang further teaches:
The plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feed (1622/1624/1616; Figure 16-not shown by Applicants) is fluidically coupled (at 1322; Figure 13) to the inert gas (“carrier gases”; [0079]) delivery line (1616; Figure 16) via an inert gas delivery valve (1612; Figure 16), to the first reactant mixture gas delivery line (1606; Figure 14,1622; Figure 16) via a first reactant mixture gas delivery valve (1614; Figure 16-not shown by Applicants), and to the second reactant mixture gas delivery line (1610; Figure 14,1624; Figure 16) via a second reactant mixture gas delivery valve (any other one of 1612; Figure 16-not shown by Applicants), as claimed by claim 10
The plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein the apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) comprises a plurality of the process stations (106; Figure 6,9,10,12-14,16-see common 106,806/808) and a plurality of the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feeds (1622/1624/1616; Figure 16-not shown by Applicants), wherein each of the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feeds (1622/1624/1616; Figure 16-not shown by Applicants) is fluidically coupled (at 1322; Figure 13) to the gas inlet (1322, 1312; Figure 13; 3008,3040; Figure 14-not shown by Applicants) of its dedicated process station (106; Figure 6,9,10,12-14,16-see common 106,806/808), as claimed by claim 11
The plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 11, wherein the apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) comprises four process stations (106; Figure 6,9,10,12-14,16-see common 106,806/808) and four process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feeds (1622/1624/1616; Figure 16-not shown by Applicants), wherein each process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) is fluidically coupled (at 1322; Figure 13) to its dedicated process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feed (1622/1624/1616; Figure 16-not shown by Applicants), as claimed by claim 12
The plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein the substrate support (1028; Figure 13; [0059]) is configured to be moveable in a vertical direction ([0085]), as claimed by claim 16
The plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein the first film is silicon nitride and the second film is silicon oxide, as claimed by claim 17. Applicant’s claim is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).  
The plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein the inert gas (“carrier gases”; [0079]) delivery line (1616; Figure 16) is fluidically connected to a source of an inert gas (“carrier gases”; [0079]) selected from the group consisting of argon, helium, and nitrogen ([0079]), as claimed by claim 20
The plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein the gas inlet (1322, 1312; Figure 13; 3008,3040; Figure 14-not shown by Applicants) of the process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) comprises a showerhead (806/808; Figure 13; 14), as claimed by claim 21

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang, Yaxin  et al. (US 20030213560 A1) in view of Dhas; Arul N. et al. (US 8017527 B1). Wang is discussed above. Wang does not teach a mixing vessel as claimed. As a result, Wang does not teach:
Wang’s plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein Wang’s apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) further comprises a mixing vessel (Applicant’s 3844; Figure 38) fluidically coupled (at 1322; Figure 13) with Wang’s first reactant mixture gas delivery line (1606; Figure 14,1622; Figure 16) upstream from a point of entry into Wang’s process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feed (1622/1624/1616; Figure 16-not shown by Applicants), as claimed by claim 13
Wang’s plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein Wang’s apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) further comprises a first mixing vessel (Applicant’s 3844; Figure 38) fluidically coupled (at 1322; Figure 13) with Wang’s first reactant mixture gas delivery line (1606; Figure 14,1622; Figure 16) and a second mixing vessel (Applicant’s 3844; Figure 38) fluidically coupled (at 1322; Figure 13) with Wang’s second reactant gas mixture ([0077]- “Wang’s term “gas” as used herein is intended to mean a single gas or a gas mixture.”; [0096]) delivery line, wherein both mixing vessels (Applicant’s 3844; Figure 38) are located upstream from their respective points of entry into Wang’s process station (106; Figure 6,9,10,12-14,16-see common 106,806/808) reactant feed (1622/1624/1616; Figure 16-not shown by Applicants), as claimed by claim 14
Wang’s plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein Wang’s plasma source (910; Figure 9,10,12-14,16; see common 106,806/808-not shown by Applicants) comprises both high frequency (HF) and low frequency (LF) plasma generators (Applicant’s [0107]-Not shown by Applicants), as claimed by claim 15
Wang’s plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein Wang’s second reactant mixture gas delivery line (1610; Figure 14,1624; Figure 16) is fluidically connected to a source of tetraethylorthosilicate (TEOS) and a source of oxygen, as claimed by claim 19
Dhas was discussed in the prior action. Dhas further teaches a pre-mixing chamber (208; Figure 2) including HF (202) and LF (204) plasma sources as well as silane (column 10; lines 40-60), TEOS (column 10; lines 40-60), and oxygen (column 9; lines 4-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Wang to add Dhas’ pre-mixing chamber (208; Figure 2) in plurality, including HF (202) and LF (204) plasma sources and gas sources.
Motivation for Wang to add Dhas’ pre-mixing chamber (208; Figure 2), including HF (202) and LF (204) plasma sources and gas sources is for producing PECVD films with fewer particle defects as taught by Dha (column 1; lines 5-15).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang, Yaxin  et al. (US 20030213560 A1) in view of  Rajagopalan; Nagarajan et al. (US 20060093756 A1). Wang is discussed above. Wang further teaches Wang’s first reactant mixture gas delivery line (1606; Figure 14,1622; Figure 16) is fluidically connected to a source of silane ([0067]). Wang does not teach Wang’s plasma-enhanced chemical vapor deposition apparatus (Figure 6,9,10,12-14,16-see common 106,806/808) of claim 9, wherein Wang’s first reactant mixture gas delivery line (1606; Figure 14,1622; Figure 16) is fluidically connected to a source of silane ([0067]) and a source of ammonia, as claimed by claim 18
Rajagopalan also teaches a multi-chamber system (Figure 1) including ammonia source gas ([0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Wang to add Rajagopalan’s ammonia source gas.
Motivation for Wang to add Rajagopalan’s ammonia source gas is for depositing nitrogen for desired nitride films as taught by Rajagopalan ([0041]).
Response to Arguments
Applicant’s arguments with respect to claims 9-21 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716